Citation Nr: 0945722	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of exposure to ionizing radiation.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1948 to 
September 1952.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (ROIC).

This claim was previously before the Board and was remanded 
in November 2007 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

Although the Veteran has been diagnosed with prostate cancer, 
a radiogenic disease and there is evidence showing that he 
was exposed to ionizing radiation in service, there is no 
medical evidence of a nexus between prostate cancer and 
service.


CONCLUSION OF LAW

The criteria of service connection for prostate cancer, to 
include as due to exposure to ionizing radiation, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 5103, 5103A (West 2002 & Supp. 2008)), and 
implemented at 38 C.F.R. § 3.159 (2009), amended VA's duty to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant about 
the information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009).  This notice is to be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this appeal, an August 2003 pre-rating letter and a 
November 2005 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, what information and evidence would be obtained by 
VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  In 
addition, in January 2008, the RO sent the Veteran a letter 
that informed him how disability ratings and effective dates 
are assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was subsequently readjudicated in 
a in September 2009 SSOC.  See Mayfield v. Nicholson, 20 Vet. 
App. at 543; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service records, service treatment records, and 
private treatment records.  

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during a Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; 
(2) medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; (3) 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to claims based on the theory of exposure to 
ionizing radiation, service connection for a disorder that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  See Hilkert v. West, 12 Vet. App. 145 (1999).

First, qualification under the presumptive provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) occurs when the 
veteran develops one the listed cancers and establishes his 
(or her) participation in a "radiation risk activity."  A 
radiation risk activity is defined as (i) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) the occupation in Hiroshima or 
Nagasaki, Japan by the United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
(iii) internment as a prisoner of war in Japan during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupation forces in Hiroshima or Nagasaki, Japan during the 
period beginning on August 6, 1945, and ending on July 1, 
1946. See 38 U.S.C.A. § 1112(c )(3) (B) (West 2002); 38 
C.F.R. § 3.309(d)(3) (2009).

Second, service connection may be established if a radiation- 
exposed veteran develops a "radiogenic disease" (one that my 
be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b)(2) or established by competent scientific or 
medical evidence to be a radiogenic disease), and if the VA 
Under Secretary for Benefits determines that a relationship 
does in fact exist between the disease and the veteran's 
exposure in service.  38 C.F.R. § 3.311(b).  When a claim is 
based on a disease other than one of those listed in 38 
C.F.R. § 3.311(b)(2), VA shall nevertheless consider the 
claim under the provisions of 38 C.F.R. § 3.311 provided that 
the claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  If any of the three 
requirements listed at 38 C.F.R. § 3.311(b)(1)(i), (ii) and 
(iii) has not been met, it shall be determined that a disease 
has not resulted from exposure to ionizing radiation under 
such circumstances.

Third, even if the veteran does not meet the requirements of 
38 C.F.R. § 3.309(d)(3) (presumptive service connection) and 
38 C.F.R. § 3.311(b) (service connection based on the certain 
conditions specified in that regulation), the claim still can 
be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Various private treatment records show that the Veteran was 
diagnosed with and treated for prostate cancer.  

As a member of the Air Force, the Veteran contended he was 
exposed to excess nuclear radiation while participating in 
atmospheric nuclear weapons tests (including Operation 
RANGER) from 1950 to 1952.  While stationed at the Kindley 
Air Force Base in Bermuda, the Veteran reported that he and 
his unit (the 373rd Hurricane Hunters Squadron, later changed 
to the 53rd Strategic Reconnaissance Squadron - as documented 
in his service personnel records) flew in B-29 aircraft 
through clouds of radiation produced by the detonation of 
nuclear devices.  The aircraft was outfitted with units 
called "bug catchers," which collected air in filters in 
order to measure levels of radiation in the clouds as well as 
to obtain radiation samples.  The Veteran stated that he 
participated in installing and removing these contaminated 
filters, and that he was not provided with any protective 
gear or dosimeters for such tasks.  He claimed that some of 
his flights were in direct support of the Nevada Nuclear 
Testing Program, and that his flight area ranged from Nevada 
east to the Atlantic Ocean and from the Canadian border to 
the Gulf of Mexico.  By contending participation in such 
testing, the Veteran stated that he was exposed to harmful 
levels of ionizing radiation, and that he later developed 
prostate cancer as a result of this in-service exposure.  

To consider the Veteran's service connection claim based on 
exposure to ionizing radiation, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
in service, as a result of: (a) participation in the 
atmospheric testing of nuclear weapons; (b) the occupation of 
Hiroshima or Nagasaki, Japan from September 1945 until July 
1946; or (c) other activities as claimed; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b) (2009). Here, the Veteran meets the 
criteria for all three of these requirements.

With regard to requirement (1), the Defense Threat Reduction 
Agency (DTRA) confirmed in October 2004 that the Veteran's 
unit (53rd Strategic Reconnaissance Squadron) carried out its 
role of measuring radiation in the clouds from worldwide 
atmospheric nuclear testing sources. While it has been 
disputed whether this confirmation constitutes evidence of 
his direct participation in atmospheric testing of nuclear 
weapons during Operation RANGER ((a) above), it cannot be 
disputed that such confirmation constitutes evidence of 
"other activities as claimed" ((c) above) involving exposure 
to ionizing radiation.  

With regard to requirement (2), the Veteran was diagnosed 
with prostate cancer, as evidenced by a September 2001 letter 
from his private oncologist (Dr. J.A.T.).  In that letter, 
Dr. J.A.T. reported that the Veteran's August 2001 prostate 
biopsy was positive for adenocarcinoma.  Prostate cancer is a 
radiogenic disease listed under 38 C.F.R. § 3.311(b)(2).  See 
38 C.F.R. § 3.311(b)(2)(xxiii) (2009).

With regard to requirement (3), the Veteran's prostate cancer 
was first diagnosed in September 2001, which was 49 years 
after his discharge from active military service in September 
1952.  Prostate cancer must become manifest five years or 
more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv) (2009).  
In his September 2001 diagnosis letter, Dr. J.A.T. noted that 
a December 1996 prostate biopsy was negative for prostate 
cancer; this evidence proves that the disease did not 
manifest until many (i.e., more than five) years after his 
exposure in service.

With the three requirements of 38 C.F.R. § 3.311(b) having 
been met, an assessment was needed as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1) 
(2009).  For claims, such as this, involving radiation 
exposure other than from participation in the atmospheric 
testing of nuclear weapons or from the occupation of 
Hiroshima or Nagasaki occupation, a request was made for any 
available records concerning the Veteran's exposure to 
radiation.  38 C.F.R. § 3.311(a)(2)(iii).  

Pursuant to 38 C.F.R. § 3.311(a)(2)(iii) the Under Secretary 
for Health issued a memorandum in August 2009.  He found that 
based on the information given, it was impossible to 
calculate radiation dose for the Veteran, so, in order to 
give him the benefit of the doubt, the following radiation 
doses were assigned.  Whole body radiation dose was assigned 
20 rem.  The Under Secretary explained that this dose was 
slightly greater than or equal to some of the highest doses 
they had seen assigned to Veterans involved in the nuclear 
testing program.  Internal alpha dose to the prostate was 
assigned 10 rem.  The Under Secretary explained that this 
dose was two to five times higher than most alpha doses they 
had seen assigned to Veterans involved in the nuclear testing 
program.  Internal beta plus gamma dose to the prostate was 
assigned 10 rem.  The Under Secretary explained that this 
dose was two to five times higher than most alpha doses they 
had seen assigned to Veterans involved in the nuclear testing 
program.  The Interactive Redioepidemiological Program (IREP) 
of the National Institute for Occupational Safety and Health 
(NIOSH) was utilized in estimating the likelihood that 
exposure to ionizing radiation was responsible for the 
Veteran's prostate cancer.  The Veteran's total exposure was 
regarded as a single acute dose received in the earliest year 
of exposure (1951).  This assumption would tend to increase 
the probability of causation as calculated by the IREP.  The 
computer software calculated a 99th percentile value for the 
probability of causation of 32.01 percent.  He opined that it 
was unlikely that the Veteran's prostate cancer could be 
attributable to exposure to ionizing radiation in service.  

Next, the claim was forwarded to the Under Secretary for 
Benefits, in accordance with 38 C.F.R. § 3.311(c).  See 38 
C.F.R. § 3.311(c) (2009). The Under Secretary of Benefits 
issued an August 2009 opinion which concluded that after a 
review of the evidence in its entirety, there was no 
reasonable possibility that the Veteran's prostate cancer 
could be attributed to the occupational exposure to ionizing 
radiation during military service.  

As stated above, service connection for a condition claimed 
to be attributable to ionizing radiation exposure during 
service may be established in one of three ways: (a) 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) for radiation-exposed veterans, (b) 
directly service connected after specified development 
procedures are conducted under the special framework of 38 
C.F.R. § 3.311 if the claimed condition is a radiogenic 
disease, or (c) directly service connected by showing that 
the disease was incurred during or aggravated by service.

Initially, the Board notes that the Veteran's claim fails on 
a presumptive basis pursuant to 38 C.F.R. § 3.309(d).  Though 
the Veteran qualifies as a "radiation-exposed Veteran" 
under 38 C.F.R. § 3.309(d)(3)(i), prostate cancer is not one 
of the presumptive diseases listed under 3.309(d)(2).  Thus, 
service connection on a presumptive basis is not warranted.  

The Board has also considered whether service connection may 
be granted on a direct basis, to include under the special 
framework of 38 C.F.R. § 3.311.  However, as there is no 
evidence to establish that prostate cancer was incurred 
during service, within one year of the Veteran's discharge 
from service, or may otherwise be related to service, service 
connection on a direct basis is not warranted.  38 C.F.R. § 
3.303(d).  See Combee, 34 F.3d 1039 (Fed. Cir. 1994).  

There are no clinical findings, or diagnoses, of prostate 
cancer during service or for many years thereafter.  Service 
treatment records reflect no complaints, or findings, of 
prostate cancer.  Neither private nor VA treatment records 
contain a medical opinion linking prostate cancer to the 
Veteran's service, or show that it was manifested to a 
compensable degree within one year of service discharge.  
Instead, private records show that the Veteran was not 
diagnosed with prostate cancer until 2001, about 50 years 
after his discharge from service.  Significantly, neither the 
Veteran nor his representative has presented or identified 
any medical evidence or opinion that supports a finding of 
service connection for prostate cancer, on any basis.

With regards to direct service connection under 38 C.F.R. 
§ 3.311, the Undersecretary of Benefits opined that there was 
no reasonable possibility that the Veteran's prostate cancer 
resulted from radiation exposure in service.  Thus, the claim 
fails on that basis.  

Finally, the Board notes that there is no persuasive medical 
evidence of a nexus between the Veteran's claimed disability 
and service, to include as due to exposure to ionizing 
radiation.  In fact, the most persuasive medical opinion on 
the question of etiology of the disability under 
consideration weighs against the claim.

For all the foregoing reasons, the Veteran's claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for prostate cancer is 
denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


